DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed June 14, 2022.
In view of the Amendment, the rejection of claims 12 under 35 USC 112, as set forth in the Office Action dated 02/23/2022, is withdrawn.
Claims 1, 11-12, and 19 are amended.
Claim 10 is cancelled.
Claims 1-9 and 11-20 are pending with claims 13-18 being withdrawn from examination.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-18 directed to an invention non-elected without traverse.  Accordingly, claims 13-18 have been cancelled.

Allowable Subject Matter
Claims 1-9, 11-12, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of an implantable medical electrical lead with a lead boot that defines of boot lumen in which the lead is received where the lead boot includes a strain relief portion and a seal portion and the strain relief portion further includes a reinforcement structure disposed along and contained within the strain relief portion so that no portion of the reinforcement structure extends beyond an outer surface of the strain relief portion or into the boot lumen (claim 1), or where the lead boot includes a strain relief portion and a seal portion, a seal portion, and a reinforcement structure extending over and along a recessed portion of the strain relief portion (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792